Appeal by defendant from a judgment of the iSupreme Court, Kings 'County, rendered November 23, 1964, convicting him of attempted possession of a narcotic drug (Penal Law, § 1751, subd. 3), on his plea of guilty, and sentencing him as a second felony offender to a prison term of 7% to 10 years. *687The appeal is soleiy on the ground that the sentence was so excessive as to constitute an abuse of discretion. Judgment modified, on the law and the facts by reducing the sentence to 5 to 10 years. As so modified, judgment affirmed. In our opinion, the sentence imposed was excessive.
Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.